           Case 2:21-mc-00217-MRH Document 1 Filed 02/24/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: DISCIPLINE OF                              )
RICHARD J. MCCAGUE,                               )
ATTORNEY REGISTRATION                             )
NUMBER 58106, A MEMBER                            )    Misc. No. 2:21-mc-217
OF THE BAR OF THE UNITED STATES                   )
DISTRICT COURT FOR THE WESTERN                    )
DISTRICT OF PENNSYLVANIA                          )                   2/24/2021



                                             ORDER

       WHEREAS this Court has been advised that Attorney Richard J. McCague (“Attorney

McCague”) was temporarily suspended from the Bar of the Commonwealth of Pennsylvania, by

order of the Supreme Court of Pennsylvania dated January 15, 2021, effective thirty days from

the date of the order, entered in Disciplinary Proceeding Number 185 DB 2020;

       NOW THEREFORE IT IS HEREBY ORDERED that a Rule to Show Cause is issued to

Attorney McCague to show good cause why a reciprocal order of temporary suspension should

not be entered by the United States District Court for the Western District of Pennsylvania,

returnable within thirty (30) days from the date of this order; and

       IT IS FURTHER ORDERED that the Clerk of Court is directed to give notice of the

entry of this order to Attorney McCague via certified mail sent to the attorney’s address of

record with the Pennsylvania Disciplinary Board since this Court has no physical address for

the attorney.

       .


Date: February 23, 2021                       s/ Mark R. Hornak
                                              Mark R. Hornak
                                              Chief United States District Judge
           CERTIFIED FROM THE RECORD

                  02/24/2021
                Joshua C. Lewis

                 Deneé Breter
                   Deputy Clerk
